Citation Nr: 1031054	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-34 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.   Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 
1945.  He died in November 2008, and the appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. In 
that decision, the RO denied entitlement to service connection 
for the cause of the Veteran's death and entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318.

In June 2010, the appellant and her two daughters testified 
during a hearing at the RO before the undersigned; a transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's heart disease was related to his service-
connected posttraumatic stress disorder (PTSD).

2.  The Veteran's service-related heart disease was a 
contributory cause of his death.

3.  DIC benefits under 38 U.S.C.A. § 1318 are payable as if the 
cause of death were service-connected.

CONCLUSIONS OF LAW

1.  A disability related to a service-connected disability was a 
contributory cause of the Veteran's death. 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.5, 3.312 (2009).

2.  The claim for DIC benefits under 38 U.S.C.A. § 1318 is moot.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the claim for service 
connection for the cause of the Veteran's death, the claim is 
substantiated, and there are no further VCAA duties with regard 
to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  It is also 
unnecessary to consider the VCAA with regard to the DIC claim, 
because it is moot.

The Board notes that, during the Board hearing, the undersigned, 
in compliance with 38 C.F.R. § 3.103, summarized the appellant's 
arguments and indicated the information and evidence that would 
be necessary to support this argument.  See Bryant v. Shinseki, 
23 Vet. App. 488 (2010).
DIC benefits are payable to the surviving spouse of a Veteran if 
the Veteran died from a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish 
service connection for the cause of a Veteran's death, the 
evidence must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).   A contributory cause of death is 
inherently not one related to the principal cause.  In order to 
constitute the contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1). 

The appellant's primary contention is that the Veteran's PTSD 
caused the heart disease that was a contributory cause of death.  
During his lifetime, service connection was in effect for PTSD, 
but not heart disease.  In fact, the Veteran's claim for service 
connection for heart problems was denied in September 1994 and an 
application to reopen this claim, recharacterized as service 
connection for coronary artery disease (CAD) with myocardial 
infarction, was denied in October 2004.  

However, in a claim for service connection for the cause of a 
veteran's death, a prior denial of a claim for service connection 
is irrelevant because VA adjudicates such a claim without regard 
to any prior negative disposition of issues during a veteran's 
lifetime.  See Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007), 
rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 
277 (2009) (citing Stoll v. Nicholson, 401 F.3d 1375, 1380 (Fed. 
Cir. 2005); 38 C.F.R. § 20.1106).   In determining whether the 
disability that resulted in the death of the veteran was the 
result of active service, the laws and regulations pertaining to 
basic service connection apply. 38 U.S.C.A. § 1310(a).  For the 
following reasons, the Board finds the Veteran's heart disease 
was proximately due to his service-connected PTSD; consequently, 
heart disease is considered service connected for purposes of 
adjudicating the appellant's claim for service connection for the 
cause of the Veteran's death.  See 38 C.F.R. § 3.310(a).

Although the Veteran was denied service connection for PTSD in a 
September 1994 decision, that decision was subsequently found to 
contain clear and unmistakable error (CUE) and service connection 
was granted for PTSD effective June 26, 1992.  The evidence, 
including the lay statements of the appellant, indicates that the 
Veteran suffered from PTSD symptoms from shortly after service.  
The evidence also reflects that the Veteran had longstanding 
heart problems, with 1987 Mayo Clinic records indicating the scar 
of a previous inferior wall myocardial infarction and residual 
myocardial ischemia.  In an April 2010 opinion, a VA physician, 
after reviewing the evidence including a detailed discussion of 
the 1987 Mayo Clinic treatment records relating to heart and PTSD 
symptoms, concluded that the Veteran's symptoms of PTSD and 
anxiety along with previously established CAD contributed to his 
cardiac disability.  In support of this conclusion, he cited Mayo 
Clinic records indicating that the Veteran's chest pain was 
aggravated by anxiety and the fact that he had cardiac neurosis.  
As the VA physician explained the reasons for his conclusion in 
light of an accurate characterization of the evidence, his 
opinion is entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its reasoning).  
See also 70 Fed. Reg. 37040, 37041 (June 28, 2005) (supplementary 
information to final rule relating to presumption of service 
connection for diseases associated with prisoners  of war noting 
association between PTSD and cardiovascular disease).  The VA 
physician also concluded that it was unlikely that the PTSD 
accelerated the progression of the Veteran's underlying coronary 
disease.  However, this conclusion is irrelevant to whether the 
Veteran's heart disease was related to service; all that the 
regulation requires is that a disability be proximately due to or 
the result of a service-connected disability, and the VA 
physician's statement that the Veteran's PTSD symptoms 
contributed to his cardiac disability meets these criteria.  See 
38 C.F.R. § 3.310(a).

As the Board has found that the Veteran's heart disease is a 
service related disease, it must give this heart disease careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of health 
to an extent that rendered the Veteran materially less capable of 
resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312 (c)(3).

The death certificate lists the causes of death as pneumonia and 
poorly differentiated non-small cell carcinoma of the lung, with 
other significant conditions as congestive heart failure and 
generalized malnutrition.  A physician who had treated the 
Veteran, Dr. Marler, filed a March 2009 affidavit for correction 
of a vital record, in which he indicated that PTSD contributed to 
ongoing heart disease and congestive heart failure in addition to 
the other diagnoses.  Dr. Marler also wrote in a December 2008 
letter that the Veteran died from complications of lung cancer as 
well as CAD, and that the stress from PTSD had a direct effect on 
his health conditions that contributed to his weakened immune 
system and death.  While Dr. Marler's affidavit and letter 
contained little reasoning as to why he concluded that the 
Veteran's heart disease was a contributory cause of death, his 
opinion nevertheless constitutes competent evidence in support of 
this assertion.  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. 
Cir. 2008) (even if flawed because stated uncertainly, an opinion 
from a licensed counselor regarding the etiology of a claimant's 
psychological disorder must be considered as "evidence" of 
whether the disorder was incurred in service).

A January 2009 opinion of a VA physician on the question of 
whether the Veteran's PTSD was a contributing cause of death 
noted the primary cause of death as pneumonia and poorly 
differentiated non-small cell carcinoma of the lung, and the 
physician wrote that he was not aware of a connection between 
lung cancer or pneumonia and PTSD.  He also wrote that although 
PTSD is reported to be a risk factor for cardiovascular disease, 
this was not the primary cause of death.  However, the fact that 
cardiovascular disease was not the primary cause of death is 
irrelevant because the contributory cause of death is inherently 
one not related to the principal cause.  See 38 C.F.R. § 
3.312(c)(1).  Thus, the January 2009 opinion is not probative on 
the question of whether the Veteran's service related heart 
disease contributed to his death.

The April 2010 VA physician similarly stated that the primary 
cause of death was cancer and pneumonia and noted Dr. Marler's 
affidavit amending the death certificate.  He wrote that heart 
failure may or may not have contributed to the Veteran's death 
and that it is a matter of speculation as to whether heart 
failure hastened his demise.  He reiterated that that he could 
not resolve this issue without resorting to speculation and that 
Internet review did not support a relationship between PTSD and 
cancer, adding, "In any case, it is unlikely that PTSD or 
coronary artery disease caused this death."  Thus, the April 
2010 VA physician focused on whether the heart disease was 
related to the primary cause of death rather than the relevant 
question of whether the heart disease was a contributory, but 
unrelated, cause of death, and he was equivocal in his answer to 
the latter question.  His opinion is therefore of limited 
probative value on this question.  Winsett v. West, 11 Vet. App. 
420, 424 (1998) (disfavoring terminology equivalent to "may or 
may not").

The above evidence establishes that the Veteran had significantly 
disabling longstanding heart disease.  The regulations require 
that the Board give careful consideration to active processes 
affecting vital organs, such as the Veteran's heart disease, as a 
contributory cause of death.  Dr. Marler opined that the 
Veteran's heart disease contributed to his death, and neither of 
the VA physicians stated with any level of certainty that that 
heart disease did not so contribute.  While Dr. Marler's opinion 
did not include a detailed rationale, it is at least as probative 
on the dispositive question of whether the Veteran's heart 
disease was a contributory cause of death as those of the VA 
physicians.  Resolving the reasonable doubt created by this 
evidence on this question, and considering the debilitating 
effects of heart disease as required by the regulation and 
indicated by the evidence, the Board finds that service 
connection for the cause of the Veteran's death is warranted  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

As to the remaining claim, DIC benefits under 38 U.S.C.A. § 1318  
are payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service-connected, where a 
veteran was rated totally disabled for 10 or more years 
immediately preceding death.  Here, since the Board has already 
granted service connection for the Veteran's cause of death, it 
need not decide the claim for benefits under 38 U.S.C.A. § 1318, 
as granting the claim would not increase the appellant's 
benefits.  The Board will therefore dismiss the claim as moot.

 
ORDER

Entitlement to service connection for the cause of the veteran's 
death is granted.

The claim for DIC benefits, under the provisions of 38 U.S.C.A. § 
1318, is dismissed as moot.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


